DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 4-13-2022.  Claims 5-6 canceled.

Continued Examination Under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4-13-2022 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang CN101370374A in view of Oliveira 2016/0337756


Regarding claim 1, Yang teaches a speaker (Figs 1-3) comprising:
a sound box (Fig 1 a sound box 11, [28, 30-32]) comprising
 a first opening (Fig 1, a first opening is an opening where an airflow generator 16 inserted, [28]) and
 a second opening (a second opening is where a heat pipe 15 inserted toward outside the box 11);
a speaker module (a generator 16, [30]), hermetically connected to the first opening (Fig 1 shows a speaker module/generator 16 hermetically connected to the first opening is the opening where the airflow generator 16 inserted, [28, 30]); and
a heat pipe (Fig 1, 15, [28]), hermetically connected to the second opening (Fig 1 shows the second opening is where the heat pipe 15 inserted toward outside the box 11) and 
comprising a first end (heat pipe 15 first end/ the first opening end is located inside the box 11 toward an electronic circuit board 17, [28, 30]) and a second end (heat pipe 15 second end/the second opening end is exposed toward outside the box 11),
wherein the first end is located in the sound box (Fig 1 shows the first end of heat pipe 15 is located in the sound box 11) and the second end is exposed to the second opening (Fig 1 shows the second end of the heat pipe 15 is exposed to the second opening of the box 11); and
the speaker module (Fig 1, the generator 16) is fixedly connected to at least part of an outer wall of the heat pipe (Fig 1 shows a conducting component 14 is fixed connected between the speaker/generator 16 and the heat pipe 15.  A base 13 is fixedly connected to the speaker, the heat conducting component 14 is connected to the base, and the heat pipe 15 is connected to the heat conducting component 14, [28, 31]).
Yang does not teach wherein the speaker further comprises a thermal conductivity layer filling up a gap between the heat pipe and the speaker module, the thermal conductivity layer is configured to transfer heat between the heat pipe and the speaker module, and the thermal conductivity layer serves as an adhesive between the heat pipe and the speaker module, wherein the thermal conductivity layer includes a heat patch or a heat-dissipation double-sided tape.
Oliveira teaches wherein the speaker further comprises a thermal conductivity layer (Fig 2 a thermal conductivity layer/thermal bridge 40/140, [40, 72]) filling up a gap between the heat pipe (heat pipe/member 15 comprises passage 114, [78-79]) and the speaker module (Fig 2 speaker module 5/105, [40-41]) 
the thermal conductivity layer is configured to transfer heat between the heat pipe and the speaker module (Fig 2, para. 53 heat flow 68/168 circulating in the member 15/heat pipe, and the speaker module 5/105),
the thermal conductivity layer serves as an adhesive between the heat pipe and the speaker module (Fig 2 shows the thermal conductivity layer/thermal bridge 40/140 connecting between the heat pipe/member 15 and the speaker 5/105, [42]), 
wherein a heat-dissipation double-sided tape (Fig 2 shows a heat-dissipation double-sided tape/thermal bridge 40/140 connecting between the pipe/member 15 and the loudspeaker 5/105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yang’s invention as taught by Oliveira, in order to prevent excessive heating of the speaker/motor or the electronic circuit.
Regarding claim 2, Yang teaches the speaker according to claim 1, wherein the heat pipe (Fig 1, heat pipe 15, [28, 30]) comprises:
a first pipe opening (heat pipe 15 has a first opening is located inside the box 11 toward an electronic circuit board 17, [28, 30]), formed on the first end;
a second pipe opening (heat pipe 15 has a second opening is exposed toward outside the box 11), formed on the second end; and
a channel (Fig 1 shows a heat pipe channel, connected with the first pipe opening and the second pipe opening.)
Regarding claim 3, Yang teaches the speaker according to claim 2, wherein the heat pipe (Figs 2-3) further comprises a microstructure (Fig 3, a micro structure/groove 151, protrusion 152, [28, 30]), formed on an inner wall of the heat pipe (Figs 1-3 heat pipe 15, para 30 lines 223-226).
Regarding claim 4, Yang teaches the speaker according to claim 1, wherein the heat pipe (Fig 1 heat pipe 15) surrounds at least part of an outer wall of the speaker module (speaker module is the generator 16, the heat conducting component 14).

Regarding claim 7, Yang does not teach the speaker according to claim 1, wherein the heat pipe at least partially sinks into the thermal conductivity layer.
Oliveira teaches wherein the heat pipe at least partially sinks into the thermal conductivity layer (Fig 2 shows the heat pipe/member 15 at least partially sinks into the thermal conductive layer/thermal bridge 40/140). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yang’s invention as taught by Oliveira, in order to prevent excessive heating of the speaker/motor or the electronic circuit.
Regarding claim 10, Yang teaches the speaker according to claim 1, wherein the heat pipe comprises a metal material (para [10, 30] teaches heat pipe is made of copper, the material of the radiating pipe is aluminum).
Regarding claim 11, Yang teaches a speaker (Figs 1-3), comprising:
a sound box (Fig 1, a sound box 11, [28, 30-32]), comprising 
a first opening (Fig 1, a first opening is an opening where an airflow generator 16 inserted, [28]) and 
a second opening (a second opening is where a heat pipe 15 inserted toward outside the box 11);
a speaker module (a generator 16, [30]), hermetically connected to the first opening (Fig 1 shows a speaker module/generator 16 hermetically connected to the first opening is the opening where the airflow generator 16 inserted, [28, 30]); and
a heat pipe (Fig 1, 15, [28]), hermetically connected to the second opening (Fig 1 shows the second opening is where the heat pipe 15 inserted toward outside the box 11) and
 comprising a first end (heat pipe 15 first end/the first end opening end is located inside the box 11 toward an electronic circuit board 17, [28, 30]) and
 a second end (heat pipe 15 second end/the second opening end is exposed toward outside the box 11),
wherein the first end is located in the sound box (Fig 1 shows the first end of heat pipe 15 is located in the sound box 11), and
 the second end is exposed to the second opening (Fig 1 shows the second end of the heat pipe 15 is exposed to the second opening of the box 11);
wherein the speaker module (Fig 1, the generator 16) is fixedly connected to at least part of an outer wall of the heat pipe (Fig 1 shows a conducting component 14 is connected to the base, and the heat pipe 15 is connected to the heat conducting component 14, [28, 31]);
wherein the heat pipe (Figs 2-3 heat pipe 15) comprises a microstructure (Figs 1-3 a microstructure/groove 151, protrusion 152, [28, 30]) formed on an inner wall of the heat pipe (Figs 1-3 shows) the microstructure comprises a plurality of protrusions (Figs 1-3 protrusion 152, [28, 30]). 
Yang does not teach a plurality of grooves, the protrusions are arranged sequentially in an along an axial direction of the heat pipe, and in the axial direction of the heat pipe, each of the grooves is located between two of the protrusions.
Oliveira teaches a plurality of grooves (Fig 2, heat pipe/member 15 comprises fins 120, [80]), the protrusions are arranged sequentially in an along an axial direction of the heat pipe (Fig 2 shows protrusions are arranged sequentially in an along an axial direction of the heat pipe/member 15), and in the axial direction of the heat pipe, each of the grooves is located between two of the protrusions (Fig 2 shows each of groove/fins 120 is located between two of the protrusions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yang’s invention as taught by Oliveira, the member 15/heat pipe comprises fins to favor a dissipation of the heat flow in the outside air circulating in the passage.
Regarding claims 12-14, yang does not teach the claimed limitation of clams 12-14.
Oliveira teaches claim 12, the speaker according to claim 11, further comprising: a thermal conductivity layer (Fig 2 a thermal conductivity layer/thermal bridge 40/140, [40, 72]), disposed between the heat pipe (heat pipe/member 15 comprises passage 114, [78-79]) and the speaker module (Fig 2 speaker module 5/105, [40-41]),
wherein the heat pipe (Fig 2 the heat pipe/member 15) is fixedly connected to the speaker module (Fig 2 speakers 5/105 through the thermal conductivity layer/thermal bridge 40/140, [41]). 
Oliveira teaches claim 13, wherein the thermal conductivity layer comprises a thermal grease, a heat patch, or a heat dissipation kit (para. [42, 56] teaches the element of the thermal bridge are suitable for the thermal resistance, thermal insulating refers to a material having a heat conductivity). 
Oliveira teaches claim 14, the speaker according to claim 12, wherein the heat pipe at least partially sinks into the thermal conductivity layer (Fig 2 shows the heat pipe/member 15 at least partially sinks into the thermal conductive layer/thermal bridge 40/140). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yang’s invention as taught by Oliveira, in order to prevent excessive heating of the speaker/motor or the electronic circuit.

6.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang CN101370374A in view of Oliveira 2016/0337756 further in view of Jeon 6,654,472

Regarding claim 8, Yang as modified Oliveira does not teach the speaker according to claim 1, further comprising: a support, connected between the heat pipe and the sound box.
Jeon teaches the speaker according to claim 1, further comprising: a support (Figs 4-5, a duct holder 200/a support in the rear sound box 2, Col 3 lines 40-56), connected between the heat pipe (duct 300) and the sound box (sound 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Yang as modified by Oliveira as taught by Jeon ,in order to prevent the changeable duct from being shaken during the speaker system in operation, see Jeon’s col 3 lines 54-56.

Regarding claim 15, Yang as modified by Oliveira the speaker according to claim 11, further comprising: a support, connected between the heat pipe and the sound box.
Jeon teaches the speaker according to claim 11, further comprising: a support (Figs 4-5, a duct holder 200/a support in the rear sound box 2, Col 3 lines 40-56), connected between the heat pipe (duct 300) and the sound box (sound 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Yang as modified by Oliveira as taught by Jeon, in order to prevent the changeable duct from being shaken during the speaker system in operation, see Jeon’s col 3 lines 54-56.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang CN101370374A in view of Oliveira 2016/0337756 further in view of Langley 5,550,334

Regarding claim 9, Yang as modified Oliveira does not teach the speaker according to claim 1, wherein the heat pipe further comprises a hole, formed on a pipe wall of the heat pipe.
Langley teaches the speaker according to claim 1, wherein the heat pipe (Fig 3 heat pipe 21) further comprises a hole (opening 23), formed on a pipe wall of the heat pipe (pipe 21, col 3 lines 6-9).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Yang’s invention as modified by Oliveira as taught by Langley, in order to increase the air flowing the channel and improve the heat dissipation effect of the heat pipe for the speaker module.

Allowable Subject Matter
8.	Claims 16-20 are allowed.
Yang CN101370374A discloses a sound box comprising a first and second opening; a speaker module connected to the first and second opening, and a heat pipe connected to the speaker module.
Oliveira 2016/0337756 discloses the speaker further comprises a thermal conductivity layer filling up a gap between the heat pipe and the speaker module, the thermal conductivity layer is configured to transfer heat between the heat pipe and the speaker module and a plurality of grooves, the protrusions are arranged sequentially in an along an axial direction of the heat pipe, and in the axial direction of the heat pipe.
The above prior art references fails to disclose the claimed limitation as recited in claim 16, “wherein the heat pipe comprises a U-shape structure, the U-shaped structure extends along an outer wall of the speaker module and is in contact with at least two sides of the outer wall of the speaker module.”

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653